DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/795,418 filed on 2/19/2020.
Currently, claims 1-11 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 is being considered by the examiner.
Claim Objections
Claims 2-5 and 7-9 are objected to because of the following informalities: for consistency purposes, the claimed preamble for 2-5 and 7-9; should be read “The cockpit access security system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 2; a citation “the unlocking” does not have a proper antecedent basis. Correction is required. Claims 2-5 depending upon the rejected claim 1 are also rejected. Claim 6, line 2; having the same issues as mentioned; therefore, claims 6-9 are rejected. 
Re claim 1, lines 7 and 9; a citation “said controller” does not have a proper antecedent basis, unless the Applicant meant by “said lock controller”. Correction is required. Claim 2, lines 4, 6; having the same issues as mentioned is also rejected. 
Re claim 1, line 9; a conditional phrase “if” is confusing and indefinite because whether citations follow after “if” ever happened. Clarification is required. Claim 2, line 6; claim 7, line 11; claim 8, line 3; having the same issues as mentioned is also rejected. 
Re claim 4, line 4; a forward splash “/” uses between “on” and “off” is confusing and indefinite because unclear whether it represents a ratio or a divisional symbol? Correction is required. 
Re claim 5, line 2; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claim 11, line 2; having the same issues is also rejected.
Re claim 6, lines 2, 5; a citation “said lock” does not have a proper antecedent basis, unless the Applicant meant by “said cockpit door lock”. Correction is required. Claims 7-9 depending upon the rejected claim 6 are also rejected. 
Re claim 6, lines 4,7, 11, 13; a citation “the cockpit” does not have a proper antecedent basis. Correction is required. Claim 10, line 1; having the same issues is also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2005/0218266 to Bandy et al. (‘Bandy’).
Re claim 1: Bandy discloses a cockpit access security system  10 for an aircraft 13 (see also Abstract), the aircraft 13 having a cockpit door lock 12, the unlocking of said lock being controlled by reference to a record of personnel authorized to unlock the lock, said access security system comprising: a lock controller 16; at least one on board sensor 22 monitoring a state of a subsystem of said aircraft and providing an input to said controller 16 representing said state; and, said controller configured to authorize changes to said record only if said input is indicative of a predetermined state of said subsystem (Figs. 1-3). 
Note: claims are sole draw to a sub-combination of “a cockpit access security system”; and “for an aircraft” is a functional citation or intended use of the device; therefore, any relations to “an aircraft” is being considered as an intended use of the device and not being given structurally patentable weight. 
Re claim 6: (see also Note above) Bandy discloses a cockpit access security system 10 for an aircraft 13, the aircraft 13 having a cockpit door lock, the unlocking of said lock being controlled by reference to a record of personnel authorized to unlock the lock, and a lock override operable from within the cockpit to override said record and prevent unlocking of said lock from outside the cockpit, said access security system 10 comprising: at least one on board sensor 22 monitoring the presence within the cockpit of predetermined cockpit crew members; a controller 16 having at least one input associated with said sensor 22, said input being indicative of whether said predetermined cockpit crew members are present within the cockpit; and, said controller 16 configured to authorize said override only is said predetermined cockpit crew members are within the cockpit. 
Re claim 10: Bandy discloses a method of controlling access to the cockpit 13b of an aircraft 13 (see par. [0023] equipped with a cockpit door lock 10 and a record of authorized personnel 14, comprising: enabling changes to said record only in response to a plurality of on board sensor subsystems of said aircraft 13 indicating that said aircraft 13 is in a predetermined state.
Re claim 11: further comprising clearing said record automatically when said plurality of on board sensor subsystems 22 indicate that said aircraft 13 is in a predetermined state (Figs. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2005/0218266 to Bandy.
Re claims 2-5: (see Note  and 112 2nd rejections above) Bandy discloses basic structures for the claimed invention as stated above and, further discloses the controller 16 configured to authorize changes to said record only if said at least one input is indicative of a predetermined combination of states of said subsystems; wherein said combination of states are that the aircraft 13 is on the ground and the aircraft engines are off; wherein said sensor 22 is an aircraft access door open sensor; wherein said controller 16 configures said record to allow anyone to unlock the cockpit door lock when said predetermined combination of states is that the aircraft is on the ground and the engines are off; but does not disclose expressly wherein said at least one on board sensor comprises a plurality of on board sensors monitoring the states of a plurality of subsystems of said aircraft. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have more than one sensors (e.g. or a first and a second sensors) in order to provide a complete detecting security system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. Bemis Co. USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale